Exhibit 10.9S

2007 Executive Officer Cash Compensation Arrangements

The table below provides certain information regarding the 2007 annual base
salary and target bonus amounts for each executive officer of Tercica, Inc. (the
“Company”):

 

Executive Officer

  

Title

  

Target Bonus

(%)(1)

  

2007 Annual Salary

($)

 

John A. Scarlett, M.D.

   President and Chief Executive Officer    60    440,000  

Ross G. Clark, Ph.D.

   Chief Technical Officer    30    315,000  

Ajay Bansal

   Chief Financial Officer and Senior Vice President of Finance    35    325,000
 

Richard A. King (2)

   Chief Operating Officer    60    400,000 (3)

Stephen N. Rosenfield

   Executive Vice President of Legal Affairs, General Counsel and Secretary   
35    325,000  

Andrew J. Grethlein, Ph.D.

   Senior Vice President, Pharmaceutical Operations    30    295,000  

Thorsten von Stein, M.D., Ph.D.

   Chief Medical Officer and Senior Vice President of Clinical and Regulatory   
30    325,000  

Susan Wong

   Vice President, Finance and Chief Accounting Officer    25    255,535  

--------------------------------------------------------------------------------

(1) This column sets forth the target amount of each executive officer’s annual
cash bonus award for the year ending December 31, 2007 under the Company’s
Incentive Compensation Plan (the “Compensation Plan”). Target amounts are
expressed as a percentage of each executive officer’s base salary actually
earned during the year ending December 31, 2007.

 

(2) Mr. King joined the Company in February 2007.

 

(3) Mr. King was also awarded a sign-on bonus of $45,000 in connection with his
joining the Company in February 2007. The sign-on bonus that must be repaid to
the Company, on a pro rata basis, if Mr. King voluntarily resigns or is
terminated for cause, as cause is defined in Mr. King’s employment letter
agreement with the Company, within 18 months of his employment start date.